PER CURIAM.
The petition for belated appeal is granted. Petitioner shall be allowed a belated appeal from the June 28, 2012, judgment and sentence in Escambia County Circuit Court case number 2011 CF 005809 A. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R. App. P. *1719.141(c)(6)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
LEWIS, C.J., BENTON and RAY, JJ., concur.